1                                                                           Honorable Ricardo S. Martinez

2

3

4

5
                              IN THE UNITED STATES DISTRICT COURT
6
                            FOR THE WESTERN DISTRICT OF WASHINGTON
7

8                                                              No. 2:19−cv−00351−RSM
     GENUINE ENABLING TECHNOLOGY,
9    LLC,
                                                                ORDER COMMISSIONING
                   Plaintiff,                                   DEPOSITIONS IN
10
            vs.                                                 OSAKA, JAPAN
11
     NINTENDO CO. LTD. AND NINTENDO OF
12   AMERICA, INC.,
13                 Defendants.

14

15          TO:    ANY CONSUL OR VICE CONSUL OF THE UNITED STATES
                   ASSIGNED TO OSAKA, JAPAN
16                 UNITED STATES CONSULATE, OSAKA
17
            Upon the application of Plaintiff, and pursuant to Article 17 of the United States-Japan Consular
18
     Convention, IT IS ORDERED that:
19
            The depositions on notice of the following witnesses be taken at the United States Consulate in
20

21   Osaka, Japan commencing on about March 30, 2020 at 9:00 a.m., and terminating on or about April 3,

22   2020 at 4:00 p.m.:
23
              Name                              Address                             Employer
24    Haruki Tojo                11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
                                 ku, Kyoto 601-8501, Japan
25    Yasuyuki Shimohata         11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
                                 ku, Kyoto 601-8501, Japan
26
      Shumpei Yasuda             11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
27                               ku, Kyoto 601-8501, Japan
       ORDER                                                                  Padmanabhan & Dawson PLLC
28     (No. 2:19-CV-00351-RSM)                                                  45 South 7th Street, Suite 2315
                                                                                     Minneapolis, MN 55402
                                                                                            Ph: 612-444-3601
1             Name                              Address                           Employer
      Kuniaki Ito                11-1 Hokotate-cho, Kamitoba, Minami-    Nintendo Co., Ltd.
2                                ku, Kyoto 601-8501, Japan
3

4           All documentary exhibits in connection therewith shall be appropriately marked.
5           Counsel for Defendants who will participate in said depositions are: Jerry Riedinger, Jonathan
6
     McFarland, and/or David Pekarek Krohn of Perkins Coie LLP.
7
            Counsel for Plaintiff who will participate in said depositions are: Devan Padmanabhan, Paul
8

9
     Robbennolt, Erin Dungan, and/or Michelle Dawson of Padmanabhan & Dawson, PLLC.

10          The proceedings will be reported by Patricia K. Carl, Depo International, Inc., 1330 Jersey

11   Avenue South, Minneapolis, MN 55426, United States, who shall cause the testimony of said witnesses
12
     to be reduced to writing, require the above-mentioned witnesses to sign the depositions, annex the
13
     deposition testimony to her Commission, and close the same under her seal and return thereof to the
14
     Court with all convenient speed.
15

16

17          SO ORDERED.
18

19
             DATED: February 18, 2020
20

21

22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
       ORDER                                                                Padmanabhan & Dawson PLLC
28     (No. 2:19-CV-00351-RSM)                                                45 South 7th Street, Suite 2315
                                                                                   Minneapolis, MN 55402
                                                                                          Ph: 612-444-3601
